Per Curiam:
We think that the defendant was not accorded that fair and impartial trial to which the law entitled him; that the district attorney transcended the bounds of propriety in summing up the case; that the justice presiding failed to admonish him to keep within bounds, and that the error in the charge on the question of motive was not cured by the subsequent remarks of the justice on the request of the district attorney. The judgment of conviction should be reversed and a new trial ordered. All concurred, except Smith, P. J., and Lyon, J., dissenting. Judgment of conviction reversed and new trial ordered.